—Appeal from *901an order of Family Court, Onondaga County (Klim, J.), entered November 9, 2000, which dismissed the first amended petition for modification of custody.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied, the first amended petition is reinstated and the matter is remitted to Family Court, Onondaga County, for further proceedings in accordance with the same memorandum as in Matter of Fiori v Fiori (291 AD2d 900 [decided herewith]). Present — Hayes, J.P., Wisner, Hurlbutt, Burns and Lawton, JJ.